DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 10, 14, 15, 17, 20, 29 and 30 are objected to because of the following informalities:  
Regarding claims 1, 10, 14 and 15, the following expressions lack a proper antecedent basis “said inner surface of said panel” (claim 1, line 7); “said outer surface of said panel” (claim 10, line 3); and “the body panel of the vehicle (claims 14 and 14, line 2). 
Regarding claims 2, “its” (line 5) needs to be changed to --said--.
See same deficiencies in claims 14 (line 3), 15 (line 2), 17 (line 5), 29 
(line 3) and 30 (line 2).
	Regarding claims 15 and 30, both dependent claims which refer to themselves rather than referring to a preceding claim.  For the purpose of this office action, claim 15 has been interpreted as referring to independent claim 1 and claim 30 a referring to independent claim 16. 
	Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 14, 16, 23-25 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French reference FR 2892993 A1.
French reference ‘993 discloses a deployable applique assembly (10) for a motor vehicle (1) comprising: a housing having a wall (11) with an external surface (Figs. 1-2) and an opposite internal surface (Fig. 4) with at least one through opening (13) extending through said wall; a panel (12) having an outer surface (Fig. 1) and an inner surface (Fig. 2), said inner surface being configured to overlie at least a portion of said external surface of said wall when in a stowed position (Fig. 1) and said outer surface being configured to face outwardly from a body panel of the motor vehicle for viewing (Fig. 1); a drive link (15) extending .
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
1, 8, 9, 14, 16, 23, 24 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grave et al. US 7481482 B2.

Graves et al. ‘482 discloses a deployable applique assembly (3) for a motor vehicle (1) comprising: a housing having a wall (6) with an external surface (Fig. 3) and an opposite internal surface (Fig. 7) with a least one through opening (11) extending through said wall; a panel (4) having an outer surface and an inner surface, said inner surface being configured to overlie at least a portion of said external surface of said wall when in a stowed position (Fig. 1) and said outer surface being configured to face outwardly from a body panel of the motor vehicle from viewing (Fig. 1); a drive link (21-24 and 17) extending through said at least one through opening (11) and having a first end (19) operatively coupled to said inner surface of said panel (4) and a second end (23); and an actuator (7) operably coupled with said second end (23) of said drive link, said actuator (7) being operable to selectively pivot said drive link within said through opening (11) to move said panel (4) between said stowed position (Fig. 1) and a deployed position (Fig. 2) spaced from said stowed position. The second end (23) of the drive link (21-24 and 17) is operatively coupled to said housing, and further including a stabilizer link (16) having a first end (18) operatively coupled to said inner surface of said panel (4) and a second end (14) operatively coupled to said housing, said drive link (21-24 and 17) and said stabilizer link (16) forming a four-bar link with said panel (4) and said hosing. The drive link (21-24 and 17) has . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-13, 15, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over French reference FR 2892993 A1 or Grave et al. US 7481482 B2.
French reference ‘993 discloses a deployable assembly (10) as discussed above, wherein the actuator (30) includes an electric motor (31) operably coupled to the second end (15b) of the drive link (15; center) via a drive lever (35). The electric motor (31) is in operable communication with an electric control unit which is in communication with a sensor to indicate when to actuate the electric motor (page 6, lines 9-13). 
Graves et al. ‘482 discloses a deployable assembly (3) as discussed above, wherein the actuator includes an electric motor (7) operably coupled to the second end (23) of the drive link via a drive shaft (8). The electric motor (7) is 
None of the references French reference ‘993 and Graves et al. ‘482 discloses the use of a flexible drive member. However flexible drive members are well known and readily available in the art. Moreover, both references French reference ‘993 and Graves et al. ‘482 fail to specifically disclose having the panel being generally flush with the body panel of the vehicle when in the deployed position. Such features is also well known and readily available in the art. It would have been obvious to a person skilled in the art to arrive at the subject matter in claims 11-13, 15, 26-28 and 30 based on common knowledge combined with the teaching of any of the references French reference ‘993 and Graves et al. ‘482.
Allowable Subject Matter
Claims 2-7 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It would not been obvious to a person skilled in the art from the cited references, when taken individually or in any combination, to have provided a vortex member that is moved concurrently with the movement of the panel via the actuator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612